DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 3/1/21.  Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 19, 26 and the cancellation of claim 44.  Claims 19-36, 38-43 and 45 are rejected where the previous rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 26-36, 38 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Barrier Pointing:  Using Physical Edges to Assist Target Acquisition on Mobile Device Touch Screens” (Froehlich et al.), herein referred to as Froehlich and “Drag-and-Pop and Drag-and-Pick:  techniques for accessing remote screen content on touch- and pen-operated systems” (Baudisch et al).
Referring to claim 19, Froehlich discloses an information processing apparatus comprising a display configured to sense a gesture (page 1, column 1, paragraph 1).  Froehlich 
	Referring to claim 20, Froehlich discloses that the display is further configured to sense the activation-point gesture at a time at which the activation-point gesture begins at the activation point (page 3, section “BARRIER POINTING”, “1”).  Froehlich discloses how as shown in Figure 3a, wherein the arrow is pointing to the device senses the stylus at the edge of the screen which is the activation point.  “Guiding the stylus down the screen’s surface” starts at the activation point and requires sensing the activation point at the time of the activation point gesture.  
	Referring to claim 21, Froehlich discloses that the activation-point gesture begins outside of the display and continues from the activation point to the other portion of the display (page 2, column 1, paragraph 1, Figure 3a).  The user is able to use the raised physical edge which is outside a display to guide the user to a target selection.  The edge serves as the area in which the activation point gesture is started and carried out.  Figure 3a further shows how the gesture begins outside the display and continues from the arrow activation point to the other portion as shown in Figure 3b.
	Referring to claim 2AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q215520Appln. No.: 14/548,98722, Froehlich discloses that in response to the display sensing a cancelation gesture comprising swiping out of the display without interrupting the activation-point gesture, cancel the activation-point gesture (page 3, section 3.2.1).  During the activation-
Referring to claim 26, Froehlich discloses an information processing apparatus comprising:3AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q215520  Appln. No.: 14/548,987a display configured to sense a gesture and a processor configured to process a first predetermined action in response to the display sensing an activation-point gesture starting at an activation point (Figure 5c, page 3, section “Corners”, Figure 8).  Froehlich is configured to process a second predetermined action in response to the display sensing a reserved gesture including a reserved gesture starting point which is different from the activation point (Figure 5b, page 3, section 3.2.1).  Froehlich discloses that a portion of the activation-point gesture other than the activation point is the same as a portion of the reserved gesture other than the reserved gesture starting point (Figures 5).  Figure 5 discloses a second reserved gesture that has the pointed starting point and continues to a part of the screen.  The further Figure 5c defines the activation point of the trough at “B” and going forward in making selections associated with this starting point activation.  The starting points are different but there are elements of this gesture that pertain to both the reserved and activation-point gesture.  Figures 5c and 6b illustrate how different processes are performed in response to the activation point gesture of Figure 5c and the reserved gesture of Figure 6b.  The another portion of the display in this interpretation is the menu panel.  In view of the features claimed and the disclosure of Froehlich, various interpretations can be applied.  The same figures further show how the activation-point gesture and the reserved gesture are substantially the same movement of a finger performed at different positions of the display.  Froehlich discloses that the activation point gesture and the reserved gesture are gestures performed in contact with a surface of the display (description of Figure 5).   Froehlich and the description clearly highlight how the stylus is able to rest on the screen thereby maintaining contact through all gestures in both Figures 5 and 6.  Froehlich does not disclose that the second predetermined action includes an action that produces visible results on the display.  Baudisch discloses gesture associated with second predetermined action that includes an action that produces visible results on the display (page 1, Abstract).  Baudisch disclose that a distance from an end point of the activation-point gesture to a center position of the display is less than a distance from the activation point to the center position of the display (Figure 1, page 2, section 2, paragraph 2).  In Baudisch, when the activation-point gesture ends at the position of the cursor in Figure 1, and starts at the “Word” icon, the distance of the end point to the center position is less than a distance from the start point to the center.  It would have been obvious to one skilled in the art at the time of the invention to learn from Baudisch gesture associated with second predetermined action that includes an action that produces visible results on the display.  Baudisch discloses distinct commands associated with icon placement which can be substituted into the display of Froehlich to obtain predictable results.  Froehlich discusses command selections which can be easily substituted with commands that result in visible changes to the display.
	Referring to claim 27, Froehlich discloses the activation-point gesture begins at an activation point provided at an edge portion of the display (Figure 5c). 
	Referring to claim 28, Froehlich discloses that the activation-point gesture and the reserved gesture extend in the same direction (Figures 5).  Reserved gesture is only Figure 5b.  Activation-point gesture is Figure 5c. 
	Referring to claim 29, Froehlich discloses that the activation-point gesture continues from the activation point to an inner portion of the display (Figure 6c).  
	Referring to claim 30, Froehlich discloses that a type of the activation-point gesture comprises one from among a drag, a swipe, and a flick, and4 AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q215520 Appln. No.: 14/548,987wherein a type of the reserved gesture is the same as the type of the activation-point gesture (Figures 5). 
	Referring to claim 31, Froehlich discloses that the activation-point gesture and the reserved gesture are performed independently (Figures 5).  The two gestures result in different commands and have distinct independent actions that are carried out through similar gesture actions.
	Referring to claim 32, Froehlich discloses that the activation-point gesture and the reserved gesture both end at the another portion of the display (Figure 5, the screen corner).
	Referring to claim 33, Froehlich discloses the another portion of the display is a point on the display (Figure 5, the screen corner).
	Referring to claim 34, Froehlich discloses that the another portion of the display is a point on the display (Figure 5, the screen corner).
	Referring to claim 35, Froehlich and Baudisch disclose that the first predetermined action is an action performed on content displayed at the another portion of the display (Baudisch, page 2, Section 2, paragraph 2).
	Referring to claim 36, Froehlich and Baudisch discloses that activation-point gesture and the reserved gesture are caused by contact between an object and the display, and wherein the activation-point gesture and the reserved gesture both end by withdrawing contact between the object and the display at the another portion of the display (Baudisch, Figure 1 and page 2, Section 2, paragraph 2).  The gestures discussed in Baudisch include contact between an object and the display with a swipe that includes another portion of the display.
Referring to claim 38, Froehlich and Baudisch disclose that the first predetermined action includes another action that produces visible results on the display (Baudisch, Figure 1).  The visible results include dragging and placement of icons (page 2, section 2, paragraph 2).
Referring to claim 40, Froehlich and Baudisch disclose that the processor is configured to provide the activation point at a fixed position at a time before the beginning of the activation-point gesture (Froehlich, Figure 5c).  Figure 5c describes an activation point at which the selection is made, the selection activation point being at a fixed position before the beginning of the activation-point gesture.  The activation point is determined before the gesture is begun.
Referring to claim 41, Froehlich and Baudisch disclose that the processor is configured to refrain from processing the first predetermined action in response to the display sensing the reserved gesture (Froehlich, Figures 5b, 6b, page 4, section 3.2.2, paragraph 1).  Froehlich describes a reserved gesture which results in a hover and non-selection of “C”.  A selection is refrained from occurring in response to the reserved gesture.
Referring to claim 42, Froehlich and Baudisch disclose that the activation point is displayed along an edge of the display and a shape of the activation point is a bar (Froehlich, Figure 5c).  Figure 5c describes the activation point at the circle.  The trough of B represents a bar.
Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich, Baudisch and U.S. Publication No. 2007/0150842 A1 (Chaudhri et al.), herein referred to as Chaudhri.
	Referring to claim 23, Froehlich does not disclose in response to the display sensing the activation-point gesture, display visual feedback for tracing at least a part of the activation-point gesture, wherein the processing unit is configured to, in response to the display sensing the reserved gesture, refrain from displaying the visual feedback.  Chaudhri discloses in response to the display sensing the activation-point gesture, display visual feedback for tracing at least a part of the activation-point gesture, wherein the processing unit is configured to, in response to the display sensing the reserved gesture, refrain from displaying the visual feedback (reference number 304, Figure 3).  The reserved gesture allows for user selection of components through tapping and lifting which do not require visual feedback.  It would have been obvious to one skilled in the art at the time of the invention to learn from Chaudhri in response to the display sensing the activation-point gesture, display visual feedback for tracing at least a part of the activation-point gesture.  Chaudhri discloses a known method for guiding user gesture by providing visual feedback for tracing a gesture input.  This known method can be used in Froehlich to guide the user in inputting a gesture and in scenarios where a gesture guidance is not needed refrain from providing visual feedback.  One skilled in the art at the time of the invention would have been motivated to learn from Chaudhri in response to the display sensing the activation-point gesture, display visual feedback for tracing at least a part of the activation-point gesture.
	Referring to claim 24, Froehlich and Chaudhri disclose that in response to the display sensing the activation-point gesture, display that the activation-point gesture is activated (Chaudhri, reference number 310, Figure 3). 
	Referring to claim 25, Froehlich and Chaudhri disclose in response to the display sensing the activation-point gesture, display an area affected by the activation-point gesture (Chaudhri, reference number 304, Figure 3).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich, Baudisch, Chaudhri and U.S. Publication No. 2009/0244020 A1 (Sjolin).
	Froehlich, Baudisch and Chaudhri do not disclose that the visual feedback includes a translucent display element.  Sjolin discloses that the visual feedback includes a translucent display element (page 2, paragraph 30).  It would have been obvious to one skilled in the art at the time of the invention to learn from Sjolin that the visual feedback includes a translucent display element.  Sjolin teaches a component that is easily substituted into the system of Froehlich, Baudisch and Chaudhri.  This substitution yields predictable results for displaying data.
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich, Baudisch and U.S. Patent No. 5,953,735 (Forcier).
Referring to claim 43, Froehlich and Baudisch do not disclose that the activation point is displayed along an edge of the display and wherein a shape of the activation point is a dot, a circle or a star.  Forcier discloses an activation point which is displayed along an edge of the display, wherein a shape of the activation point is a dot (Figures 4, 7Q, column 14, lines 4-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Forcier that the activation point is displayed along an edge of the display and wherein a shape of the activation point is a dot, a circle or a star.  Forcier discloses a known technique for displaying gestures which would improve the gesture display of Froehlich and Baudisch.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froehlich, Baudisch and U.S. Publication No. 2007/0236468 A1 (Tuli).
	Referring to claim 45, Froehlich and Baudisch do not disclose that a trajectory from a starting point of the activation-point gesture to an end point of the activation-point gesture is a straight line and a trajectory from a starting point of the reserved gesture to an end point of the reserved gesture is another straight line.  Tuli discloses a trajectory from a starting point of the activation-point gesture to an end point of the activation point gesture is a straight line and a trajectory from a starting point of the reserved gesture to an end point of the reserved gesture is another straight line (Figures 2A, 2B, page 3, paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Tuli a trajectory from a starting point of the activation-point gesture to an end point of the activation- point gesture is a straight line and a trajectory from a starting point of the reserved gesture to an end point of the reserved gesture is another straight line.  Tuli discloses a known technique for using activation-point and reserved gestures with a straight line trajectory which would improve upon the gesture display of Froehlich and Baudisch.
Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 
	Applicant’s discloses that it would not have been obvious to modify any gesture disclosed in Froehlich to move toward a center of the screen, away from an edge of the screen as allegedly taught by Baudisch.  Both Froehlich and Baudisch rely on a screen edge as the starting point of a gesture, with the gesture ending away from this edge (whether it be in the center or other portions of the screen).  Froehlich discloses that touch screens allow for fluid interactions including using screen edges, corners and the screen surface to acquire target selections (page 2, paragraph 1).  These gestures provide more options to the users through a traditional touch screen and motivation for Froehlich to learn additional options and gestures which can be carried out with the same touch screen using screen edges, and screen surfaces as is taught in Baudisch.  See, Froehlich, page 2, paragraph 2.  A person of ordinary skill in the art would be able to learn from Baudisch drag gestures that start and end with activation points.  These gestures are similar to the gestures of Figures 5 and 6 of Froehlich and provide additional options to use the touch screen and the screen surface to acquire targets.   
Conclusion
9.	Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 13, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143